DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “530”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixture mechanism…to affix” and “a hanging mechanism” in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite in the preambles “the vertical edges” without previously defining vertical edges and therefore lack proper antecedent basis in the claims. Claims 1 and 9 further require “the vertical edges of the two adjacent drapes to mate with each other.” It is unclear if each vertical edge of each drape mates with each other so that two vertical edges of one drape 
Claim 1 recites “the vertical hems.” There is a lack of antecedent basis for the limitation in the claim.
Claim 18 recites “the folded portion.” There is a lack of antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,524,689) in further view of Nelson (US 2016/186789).
Regarding claims 1, 4-7, 9, 12-15, and 18, Clark discloses a retrofit magnet strip kit for mating the vertical edges of two adjacent drapes and a method of retrofitting the two adjacent drapes (10a and 10b) to allow mating of the vertical edges of the adjacent drapes (Clark: Fig. 9), comprising:
providing a first magnet strip (120 on a first drape) and a second magnet strip (120 on a second drape), wherein each magnet strip comprises: 
	Figure 9 of Clark:

    PNG
    media_image1.png
    735
    613
    media_image1.png
    Greyscale

a non-magnetic substrate (“strips 120 are made from rectangular sheet 121 of relatively thin fabric”; col 6, lines 27-32) with two major surfaces (front and back);
at least two magnets (11) attached to a first major surface of the substrate (120), where the two magnets are spaced apart from each other (Clark: Figures 9, 10a, 10b; col 6, lines 34-45); 
inserting the first and second magnet strips (120) into vertical hems (Clark: Figures 10a and 10b; col 6, lines 46-58) of the two adjacent drapes (10a, 10b), and drawing the vertical hem of the first drape toward the vertical hem of the second drape until the first and second magnet strips (120) are attracted to each other and cause the vertical edges of the two adjacent drapes (10a and 10b) to mate with each other such that the first magnet (11) on the first magnet strip and the first magnet (11) on the second strip mate with each other, and the second magnet (11) 
and the drapes (10a and 10b) each comprising a substantially rectangular drape material, wherein the drape material includes a fixture mechanism (5) at a first edge of the drape material to affix the drape to a hanging mechanism (rod 15); a vertical hem on a second edge of the drape material, wherein the second edge is adjacent to the first edge; the first and second magnet strips enclosed in folded portions of material created by the vertical hems (Clark: col 6, lines 46-58).
Although Clark discloses the magnet strips each have a substrate having a thickness, width, and length, the dimensions are not specifically disclosed such that the thickness of the substrate is less than 3 mm (and less than 1 cm), the width of the substrate is between less than 5 cm (and between 1 cm and 8 cm) and the length of the substrate is greater than 1m (and greater than 20 cm). Clark discloses that the vertical hems of the drapes preferably have a width of 1.25-1.5” (3.175cm – 3.81cm) which is between the range of 1cm and 8cm and further discloses that magnet strips (211) extend substantially the entire length of the channel formed by the vertical hems (Clark: col 4, lines 11-15 and 32-38). Clark discloses that the drapery covers conventional windows which would provide vertical hems that are greater than 1m (and greater than 20cm). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the substrate of the magnet strips (120) with widths between 1cm and 8cm, more specifically less than 5cm, and lengths greater than 1m (greater than 20cm) since and thicknesses less than 3mm (and less than 1cm) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges or values involves only routine skill in the art. Further, modifying the dimensions of the prior art to provide the claimed dimensions involves mere changes in size without producing any new and unexpected result and involves routine skill in the art. 

Although Clark discloses that the first magnet (11) is of a magnetic material it is not specifically discloses that the magnetic material has a maximum energy product of at least 200 kJ/m3. However, Nelson discloses that it is known for magnets to have a preferred magnetic strength of between 36 and 52 MGOe and preferably 42 MGOe (which is 334 kJ/m3 and thus at least 200 kJ/m3) so that magnets fasten panels together (Nelson: paragraph [0056],[0063]). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize magnets having a magnetic strength of at least 200 kJ/m3 since such magnets are known to provide attachment means between panels and thus one would be motivated to utilize such strength in the attachment between two drapery panels in order to provide strong closing effect.
Regarding claims 8 and 16, the first magnet (11) and the second magnet (11) are embedded into the first substrate (the magnets are disposed and adhered to the substrate and therefore understood to be embedded when the substrate is folded and glued; further, Clark discloses that the magnetic materials can be impregnated into the strips).  
Regarding claim 17, Clark discloses that the vertical edges of the first and second drape mate and overlap but it is not specifically disclosed that the dimension of overlap is at least 1cm. However, it has been held that where the general conditions of a claim are disclosed in the prior .
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark and Nelson, as applied in claims 1 and 9 above, in further view of Zarelius (US 2004/006902).
Regarding claims 2, 3, 10 and 11, although Clark discloses that the substrate is flexible and of a thin fabric, it is not specifically disclosed to have a stiffness greater than 0.001 Newton per meter (N/m) and less than 1.0 (N/m) and a modulus of elasticity greater than 0.05 GPa and less than 5 GPa.  However, such properties are dependent on the material choice of the substrate and it would have been obvious to select a material based on its suitability for the intended use as a matter of obvious design choice. Further, Zarelius discloses that it is known for a magnetic strip to have a substrate having an elastic modulus of 0.06GPa-0.2GPa and thus greater than 0.05GPa and less than 5GPa in order to provide flexibility. It would have been obvious to one having ordinary skill in the art at the time of the invention to select a substrate material for the thin flexible material of Clark that has a stiffness greater than 0.001 N/m and less than 1.0 N/m and a modulus of elasticity greater than 0.05 GPa and less than 5 GPa since such properties would provide a flexible material and are known to be utilized with magnetic strips, as taught by Zarelius.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, but not limited to KR 20140003123 which teaches an assembly having magnets provided along a substrate attachable to the edges of drapes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634